896 A.2d 191 (2006)
Charlene McCAMEY, Petitioner,
v.
DISTRICT OF COLUMBIA DEPARTMENT OF EMPLOYMENT SERVICES, Respondent.
No. 04-AA-211.
District of Columbia Court of Appeals.
March 15, 2006.
Before: WASHINGTON, Chief Judge; *SCHWELB, FARRELL, *RUIZ, REID, GLICKMAN, KRAMER and FISHER, Associate Judges; *KING, Senior Judge.

ORDER
PER CURIAM.
On consideration of petitioner's petition for rehearing or rehearing en banc, and the opposition thereto, it is
ORDERED by the merits division* that the petition for rehearing is denied; and it appearing that the majority of the judges of this court has voted to grant the petition for rehearing en banc, it is
FURTHER ORDERED that petitioner's petition for rehearing en banc is granted and that the opinion and judgment of November 10, 2005, are hereby vacated. It is
FURTHER ORDERED that the Clerk shall schedule this matter for argument before the court sitting en banc as soon as the calendar permits. It is
FURTHER ORDERED that petitioner's brief shall be filed on or before April 24, 2006, and respondent's brief shall be filed on or before May 24, 2006. Petitioner may file a reply brief no later than June 8, 2006. Each party shall file ten copies of its briefs. These new briefs shall be specifically designed for consideration by and addressed to the en banc court and shall supersede all briefs previously filed in this appeal. It is
FURTHER ORDERED that any requests for extension of time will be looked upon with disfavor and will be granted only upon a showing of good cause.